                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


DOUGLAS MARTINEZ,                            )
                                             )
       Plaintiff,                            )
v.                                           )
                                             )
TENNESSEE BOARD OF REGENTS,                  )              Case No. 2:18-cv-02766-JTF-dkv
TRACY HALL, JACQUELINE                       )
FAULKNER, LEZLY WEBB,                        )
PHOENIX WORTHY, and TONY                     )
PARKER,                                      )
                                             )
       Defendants.                           )


      ORDER ADOPTING THE CHIEF MAGISTRATE JUDGE’S REPORT AND
    RECOMMENDATION AND DISMISSING PLAINTIFF’S COMPLAINT WITH
                                 PREJUDICE
______________________________________________________________________________

       On September 9, 2019, Plaintiff Douglas Martinez, proceeding pro se, filed a First

Amended Complaint (the “Complaint”) in this case against the Defendant Tennessee Board of

Regents (“Board”) and the Defendants Tracy Hall, Jacqueline Faulkner, Lezly Webb, Phoenix

Worth, and Tony Parker individually and in their official capacities (“Individual Defendants”)

(collectively “Defendants”). (ECF No. 35.) The Defendants filed a Motion to Dismiss on

November 8, 2019, urging this Court to dismiss the Complaint in its entirety for lack of subject

matter jurisdiction and failure to state a claim pursuant to Rules 12(b)(1) and 12(b)(6) of the

Federal Rules of Civil Procedure. (ECF No. 36 & 37.) Upon his request, Plaintiff was granted

additional time to file a response. (ECF No. 39.) To date, Plaintiff has not responded and his time

to do so has expired. (See ECF No. 43) (denying Plaintiff’s second request for additional time to

respond). The case was referred to the Chief Magistrate Judge pursuant to Administrative Order



                                                 1
2013-05. On January 8, 2020, the Chief Magistrate Judge issued a Report and Recommendation

(“R&R”), advising this Court to dismiss the Complaint in its entirety. (ECF No. 42.) Neither

party filed objections to the R&R. Plaintiff requested additional time to file objections, and the

Court granted his request. (ECF Nos. 43 & 45.) However, Plaintiff never filed objections and his

opportunity to do so has passed.

       For the following reasons, the Court finds that the R&R should be ADOPTED and the

Defendants’ Motion to Dismiss should be GRANTED.


                                    FACTUAL HISTORY

       In the R&R, the Chief Magistrate Judge provides, and this Court adopts and incorporates,

proposed findings of fact in this case. (ECF No. 42, 3-9.)


                                     LEGAL STANDARD

       Congress passed 28 U.S.C. § 636(b) “to relieve some of the burden on the federal courts

by permitting the assignment of certain district court duties to magistrates.” United States v.

Curtis, 237 F.3d 598, 602 (6th Cir. 2001). Pursuant to the provision, magistrate judges may hear

and determine any pretrial matter pending before the Court, except various dispositive motions.

28 U.S.C. § 636(b)(1)(A). Upon hearing a pending matter, “the magistrate judge must enter a

recommended disposition, including, if appropriate, proposed findings of fact.” Fed. R. Civ. P.

72(b)(1); see also Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003). Any party who

disagrees with a magistrate’s proposed findings and recommendation may file written objections

to the report and recommendation. Fed. R. Civ. P. 72(b)(2).

       The standard of review that is applied by the district court depends on the nature of the

matter considered by the magistrate judge. See Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir.



                                                2
2003) (citations omitted) (“A district court normally applies a ‘clearly erroneous or contrary to

law’ standard of review for nondispositive preliminary measures. A district court must review

dispositive motions under the de novo standard.”). However, “[w]hen no timely objection is filed,

the court need only satisfy itself that there is no clear error on the face of the record in order to

accept the recommendation.” Fed. R. Civ. P. 72(b) advisory committee notes. The district court

is not required to review, and indeed “should adopt[,] the findings and rulings of the Magistrate

Judge to which no specific objection is filed.” Brown v. Bd. of Educ. of Shelby Cty. Sch., 47 F.

Supp. 3d 665, 674 (W.D. Tenn. 2014) (citing Thomas v. Arn, 474 U.S. 140, 149, 106 S.Ct. 466,

472, 88 L.Ed.2d 435 (1985)). This is consistent with the purposes of 28 U.S.C. § 636, particularly

to preserve judicial economy and protect against the “duplication of time and effort” caused when

“both the magistrate and the district court perform identical tasks.” Howard v. Sec’y of Health &

Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

                                           ANALYSIS

       The Chief Magistrate Judge conducted an extensive analysis of Plaintiff’s claims and the

Defendants’ Motion to Dismiss, ultimately concluding that the Complaint should be dismissed in

its entirety. (ECF No. 42, 36.) Construing the facts in the light most favorable to Plaintiff, the

R&R found that this Court lacks subject matter jurisdiction over Plaintiff’s federal and state claims

against the Tennessee Board of Regents and the Individual Defendants in their official capacities.

(Id. at 12-20 & 36) (citing Fed. R. Civ. P. 12(b)(1)). The R&R also found that Plaintiff’s federal

claims, alleging that the Individual Defendants in their individual capacities violated Plaintiff’s

due process and equal protection rights, as well as the Adam Walsh Act, and two federal criminal

statutes, should all be dismissed for failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6).

(Id. at 20-33.) Finally, the Chief Magistrate Judge found that Plaintiff’s state law claims against



                                                 3
the Individual Defendants in their individual capacities should also be dismissed under Fed. R.

Civ. P. 12(b)(6) for failing to state a claim. (Id. at 33-36.)

         In the absence of any party objections and having satisfied itself that there is no clear error

on the face of the record, the Court finds that the R&R should be adopted.


                                                 CONCLUSION

         Upon de novo review, the Court ADOPTS the R&R in its entirety and DISMISSES the

Complaint WITH PREJUDICE pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). 1



         IT IS SO ORDERED on this 6th day of February 2020.

                                                       s/John T. Fowlkes, Jr.
                                                       JOHN T. FOWLKES, JR
                                                       UNITED STATES DISTRICT JUDGE




1
 Due to his pro se status, the Court notifies Plaintiff of his right to appeal pursuant to Rule 4 of the Federal Rules
of Appellate Procedure, which provides: “In a civil case, except as provided in Rules 4(a)(1)(B), 4(a)(4), and 4(c), the
notice of appeal required by Rule 3 must be filed with the district clerk within 30 days after entry of the judgment or
order appealed from.” Fed. R. App. P. 4(a)(1)(A).

                                                           4
